Citation Nr: 0314806	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from August 1988 to 
August 1992.

This appeal arose from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for service connection for headaches, to include as due to an 
undiagnosed illness.  

The Board notes that its November 2000 remand included the 
issues of entitlement to service connection for dizziness due 
to an undiagnosed illness, and fatigue due to an undiagnosed 
illness.  However, in letters, received in March 2003, the 
veteran and his representative stated that the veteran only 
wished to continue his appeal with regard to the issue of 
entitlement to service connection for headaches.  Therefore, 
these issues are withdrawn and no longer before the Board.  
See 38 C.F.R. § 20.204 (2002).  

In a letter, received in October 1999, the veteran requested 
a videoconference hearing.  However, in a letter, received in 
May 2000, the veteran withdrew his request for a hearing.  In 
a letter, received in June 2000, the veteran requested a 
hearing at the RO.  However, in a letter, received in May 
2003, the veteran withdrew his request, and the claims folder 
does not indicate that the veteran filed a motion for a new 
hearing.  Accordingly, the Board will proceed without further 
delay.  


FINDING OF FACT

The veteran's migraine headaches are related to his service.  




CONCLUSION OF LAW

The veteran's migraine headaches were caused by his service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); VAOPGCPREC 1-
2003 (May 21, 2003).  Given the Board's favorable decision in 
this case, the Board's consideration of the regulations does 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v . Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran argues that service connection is warranted for 
headaches.  

The veteran's discharge indicates that his awards include the 
Combat Infantryman Badge and the Southwest Asia Service Medal 
with bronze service star, and that he had service in 
Southwest Asia from August 1990 to March 1991.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, headaches.  The veteran's separation 
examination report, dated in July 1992, shows that his 
neurological system was clinically evaluated as normal.  In 
an accompanying report of medical history, he denied having 
had "frequent or severe headaches."  

The post-service medical evidence consists of VA outpatient 
treatment and examination reports, dated between 1993 and 
2001.  These reports include a VA Persian Gulf Protocol 
examination report, dated in January 1995, which shows that 
the veteran denied having headaches.  There was no relevant 
diagnosis.  The first specific complaints of headaches appear 
to be contained in a VA neurological examination report, 
dated in August 1997.  This report notes complaints of daily 
headaches, and contains an impression of "history of 
recurrent headaches in frontal area."  An accompanying 
computerized tomography (CT) scan report indicates that the 
results were normal.  A VA "chronic fatigue syndrome" 
examination report, dated in August 2001, contains a 
diagnosis of migraine headaches.  In addition, a VA brain and 
spinal cord examination report, dated in August 2001, also 
contains a diagnosis of migraine headaches.  In that report, 
the examiner stated, "The headaches are likely as not 
related to his work as a Gulf War veteran.  Common migraine 
headaches usually start at the age of 15 to 25 years.  
Stressful events in life, which he feels he had while he was 
in service, may be related to his ongoing headaches.  He does 
not have any obvious physical lesion to explain the 
headaches, i.e., these are not post traumatic headaches."  

The Board finds that service connection for migraine 
headaches is warranted.  The claims file contains a competent 
opinion from a VA physician that associates the veteran's 
migraine headaches with his service.  Although this opinion 
obviously does not conclusively establish a relationship 
between the headaches and service, there is no competent, 
countervailing opinion of record.  The Board therefore finds 
that the evidence is at least in equipoise as to whether the 
veteran's migraine headaches are related to his service.  
Service connection for migraine headaches is therefore 
granted.  See 38 C.F.R. § 3.303.  


ORDER

Service connection for migraine headaches is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

